TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-01-00644-CV



                                    Jason Itkin, Appellant

                                               v.

                        Texas Department of Public Safety, Appellee



            FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
           NO. 257,902, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING




              Appellant has filed an unopposed motion to dismiss his appeal. Tex. R. App. P.

42.1(a)(2) (West 2001). We grant the motion and dismiss the appeal.




                                            Lee Yeakel, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Dismissed on Appellant’s Motion

Filed: March 28, 2002

Do Not Publish